Title: To Alexander Hamilton from James Wilkinson, August 1799
From: Wilkinson, James
To: Hamilton, Alexander


[New York, August, 1799]

Genl. Hamilton will find in the “Reglemens pour L’infanterie Prussienne” many substantial principles of duty & of service, inapplicable perhaps to our Modes of thinking & acting, but susceptible of modification. Brig Genl. W. begs leave to refer to the Chapter on “Subordination” in the second Volume particularly—and will be obliged by General Hamiltons attention to the Letter for Lt. Boote.
Saturday Morning
Maj Genl Hamilton

